t c memo united_states tax_court john lee berst carolyn ann pace a k a carolyn ann berst petitioners v commissioner of internal revenue respondent docket no filed date john lee berst and carolyn ann pace pro sese margaret a martin for respondent memorandum opinion raum judge the commissioner determined a dollar_figure deficiency in petitioners' federal income taxes the parties have stipulated with respect to a number of issues no longer in controversy the only remaining issue relates to the includability in gross_income of an incentive payment of dollar_figure made by state farm insurance_company to petitioner carolyn ann berst to encourage her to settle her sex discrimination claim in a class action suit brought under title vii of the civil rights act of u s c sec 2000e et seq the facts have been stipulated unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners husband and wife are john lee berst and carolyn ann pace a k a carolyn ann berst references to petitioner in the singular will be to petitioner wife when the petition in this case was filed petitioners resided in truckee california petitioner was a claimant in the class action litigation filed on date in the district_court for the northern district of california entitled kraszewski v state farm gen ins co on date the district_court issued findings_of_fact and conclusions of law and ruled that state farm was liable for gender discrimination fair emp prac bna cas n d cal the next year the district_court issued an order requiring hearings to determine individual liability and damages kraszewski v state farm gen ins co fair empl prac bna cas n d cal following the order the litigants reached agreements with respect to all issues concerning the distribution of monetary relief these agreements are set forth in a consent decree regarding monetary relief instatement relief and notice among other things the consent decree made provision for the claimants to litigate the amount of damages awardable under the decree however such damages were to be limited to back pay front pay prejudgment_interest postjudgment interest and reasonable attorney fees and costs the district_court referred the litigation to judge eugene lynch as mediator after date under judge lynch state farm and class action counsel began negotiations to reach a possible settlement of the claims of individual litigants as a result of the negotiations a master settlement agreement was reached on date it provided a formula for the computation of damages that state farm would offer to each claimant who was free to accept or reject such offer on or about date the district_court provided petitioner with a document entitled communication of state farm's settlement offer accompanied by a summary of terms of state farm's settlement offer which had been reviewed and approved by judge lynch pursuant to the foregoing settlement offer state farm offered petitioner dollar_figure to release her claims against state farm the offer was conditional upon acceptance of state farm's offers by at least percent of the final claimants represented by class action counsel to whom offers of that type had been made the dollar_figure represented percent of the full consent decree value of mrs berst's claim also state farm's offer provided that petitioner would automatically share in any incentive cash this was an additional_amount computed pursuant to a formula based upon the number of percentage points by which the acceptance of state farm's offers exceeded percent the maximum amount of such incentive payment under the formula was dollar_figure the offer was required to be accepted by date petitioner accepted the offer and state farm issued a dollar_figure check payable to petitioner and class action counsel that check represented the dollar_figure amount of the settlement of petitioner's claim and the remaining amount of dollar_figure accounted for the incentive payment on their return petitioners did not include any of the dollar_figure settlement amount or any of the dollar_figure incentive payment in their gross_income petitioners have since conceded that the settlement amount of dollar_figure is taxable a concession plainly required by 504_us_229 the only matter remaining for consideration is whether petitioners may exclude the dollar_figure incentive payment from income unless otherwise provided sec_61 includes in gross_income all income from whatever source derived sec_102 excludes from gross_income the value of property acquired by gift property is considered a gift if given in a spirit of 'detached and disinterested generosity' 363_us_278 quoting 351_us_243 the intent of the transferor controls the characterization of the property id pincite petitioners argue that the incentive payment was a gift they rely on the language contained in the communication of state farm's settlement offer that states that you will automatically share in any incentive cash petitioners contend that mrs berst had no control_over what the other claimants would do and that she was given the incentive payment with no obligation on her part as stated in petitioners' brief there were no services performed no conditions placed upon it the incentive payment and it was not bargained for state farm would not have decided to pay each claimant an extra dollar_figure on its own state farm's motive for making the incentive payment was far from detached and disinterested generosity its relationship with petitioner was at best adversarial state farm was attempting to settle its case with petitioner as quickly as possible contrary to petitioners' contention state farm paid the extra amount because by inducing settlement of the claims it paid only a percentage of the value of the claims in petitioner's case alone the full value of her claim was dollar_figure her settlement represented percent of that amount dollar_figure offering up to dollar_figure to save potentially hundreds of thousands of dollars indicates self-interest not disinterest as for petitioners' contention that no conditions were placed upon the incentive payment the full quotation from the communication of state farm's settlement offer reads in addition if you accept this offer you will automatically share in any incentive cash payable as described in paragraph below emphasis added petitioner was not eligible to receive the incentive cash unless she signed the release which protected state farm against future claims her signing of the release was the consideration for the incentive payment it was thus a bargained-for exchange petitioners also contend that since there is no body of case law that includes incentive payments in income petitioner's incentive payment should be excluded to the contrary sec_61 is construed broadly so that except for those items specifically exempted all income is subject_to tax 348_us_426 since there is no specific exemption under which this payment could be excluded it must be included in gross_income petitioners advance other arguments which we find to be without merit due to concessions by the parties decision will be entered under rule
